Case 1:17-cv-05967-NGG-VMS Document 60 Filed 10/17/18 Page 1 of 4 PageID #: 739



                                                                         October 17, 2018
              Honorable Vera M. Scanlon
              United States District Court
              Eastern District of New York
              225 Cadman Plaza East
              Brooklyn, NY 11201

                           Re:    Amadei, et al. v. Nielsen, et al., No. 17 Civ. 5967

              Dear Judge Scanlon:

              We represent Plaintiffs in the above-referenced matter, which concerns the
              unlawful post-flight detention and search at JFK Airport of passengers
              seeking to deplane a domestic flight. We write in response to Defendants’
              motion for a protective order (“Motion”), which argues that CBP cannot be
              subjected to a routine recordkeeping practices deposition. In yet another
              refusal to cooperate in the discovery process, Defendants refuse to negotiate
              the scope of Plaintiffs’ 30(b)(6) notice in good faith and fundamentally
              mischaracterize Plaintiffs’ claims. Defendants’ Motion should be denied.

                                           BACKGROUND

              On August 15, 2018, Plaintiffs noticed a Rule 30(b)(6) deposition of U.S.
              Customs and Border Protection (“CBP”) for September 17, 2018. See ECF
              No. 59-1. On September 10, just one week before the noticed deposition,
              Defendants responded with boilerplate objections. ECF No. 59-2. During a
              meet-and-confer on September 11, Defendants disclosed for the first time
              that they would neither produce a witness on the noticed date nor designate
              a deponent before resolution of their objections.

              CBP’s failure to comply with the 30(b)(6) deposition notice was just another
              in a long line of discovery abuses. See, e.g., New England Carpenters
              Health Benefits Fund v. First Databank, Inc., 242 F.R.D. 164, 165-66 (D.
              Mass. 2007) (“[T]here is no provision in the rules which provides for a party
              whose deposition is noticed to serve objections so as to be able to avoid
              providing the requested discovery until an order compelling discovery is
              issued.”). Although Plaintiffs made plain that they did not consent to
              Defendants’ failure to comply, Plaintiffs proposed a structured negotiation
              process to attempt to resolve Defendants’ objections without Court
              intervention. Consistent with that process, Defendants provided more
              detailed objections to the notice on September 19, ECF No. 59-3, and
              Plaintiffs responded on September 27, ECF No. 59-4. Without waiving any
              arguments, Plaintiffs in their response proposed modifications to the topics
              and schedule in an effort to resolve those objections. Id. These included a
              bifurcation of the testimony into two phases, with the first phase (“Phase I”)
              covering only Topics 2, 6, and 7—those pertaining to recordkeeping and
Case 1:17-cv-05967-NGG-VMS Document 60 Filed 10/17/18 Page 2 of 4 PageID #: 740



 report-making practices—to prioritize the topics most relevant to further document requests.
 Plaintiffs also clarified the scope of the deposition topics in response to Defendants’ concerns,
 proposed a narrowing of topics, and even offered to forego others. See ECF No. 59-4.

 On October 1, the parties engaged in a meet-and-confer to resolve outstanding disagreements.
 Defendants’ counsel agreed to the bifurcated approach and indicated that they would discuss
 with their clients and propose alternate language to clarify or resolve Defendants’ concerns
 regarding Phase I. On October 10, the parties engaged in another meet-and-confer, in which
 Defendants disclosed that they are unwilling to propose alternate language for the Phase I topics
 as agreed on October 1, and that they instead intended to move for a protective order.

                                            ARGUMENT

 Defendants raise no valid objection to the 30(b)(6) notice and fail to justify a protective order. As
 an initial matter, Defendants waived any objection to the notice by failing to designate witnesses
 or timely appear for the noticed examination. See Fed. R. Civ. P. 37(d)(1)(A)(i). They
 compounded that failure by abandoning the conferral process and rejecting, without explanation,
 Plaintiffs’ good-faith effort to reach an agreement on the Phase I topics. Defendants now recycle
 the objections from their September 19 letter—objections Plaintiffs have already responded to
 and tried to resolve. See ECF Nos. 59-3, 59-4. This conduct is of a piece with Defendants’
 approach to discovery. They neither explain their refusal to negotiate further nor offer good
 cause for a protective order barring any Rule 30(b)(6) testimony regarding the Phase I topics.

                                          Scope of Discovery

 Defendants first argue that because this lawsuit includes claims under the Administrative
 Procedure Act (“APA”), discovery is “necessarily limited and narrowed” to what is necessary for
 the Court to review any policy that serves as the basis for the APA claims. See Motion at 2
 (citing Ali v. Pompeo, No. 16-CV-3691, 2018 WL 2058152, at *4 (E.D.N.Y. May 2, 2018)).

 Setting aside that this argument lacks merit, Defendants have waived it. This Court denied
 Defendants’ first motion to stay discovery almost nine months ago and has repeatedly ruled
 on the scope of discovery since. Defendants’ new argument regarding record review in APA
 cases is simply their latest attempt to forestall compliance with those rulings. More
 fundamentally, Defendants ignore the obvious: This lawsuit includes claims under both the
 Fourth Amendment and the APA. See Complaint ¶ 10. Because Plaintiffs press independent
 constitutional claims, they are entitled to discovery under the Rule 26 standard.

 But even if Plaintiffs were limited to “only that discovery necessary to effectuate the Court’s
 judicial review,” see Ali, 2018 WL 2058152, at *4, the discovery requested here falls squarely
 within that scope. Topics 2, 6, and 7 address CBP’s recordkeeping and report-making practices.
 This information is not only relevant to Plaintiffs’ claims, but will help Plaintiffs tailor discovery
 requests and reduce the burden of responding to them. It was for this reason that Plaintiffs
 proposed bifurcating the 30(b)(6) testimony, with testimony on recordkeeping and report-making
 practices occurring first. Indeed, the Court itself has suggested that Plaintiffs seek this
 information through a 30(b)(6) deposition to streamline discovery. See May 1 Hr’g Tr. 23:12,



                                                   2
Case 1:17-cv-05967-NGG-VMS Document 60 Filed 10/17/18 Page 3 of 4 PageID #: 741



 ECF No. 42 (“You need to develop the factual basis for the rest. . . . It may be that you have a
 30(b)(6) witness with regard to recordkeeping.”).

 Finally, Defendants’ assertion that discovery to date “has confirmed the nonexistence of the
 purported policy challenged by Plaintiffs in this case” is both inaccurate and misplaced. See
 Motion at 2. Defendants both mischaracterize the discovery that has been taken and ignore that
 Plaintiffs allege a policy and/or routine practice authorizing the conduct that forms the basis for
 their claims. Where, as here, challenged conduct occurs pursuant to an unwritten policy or
 practice, the record cannot be meaningfully identified or limited as in other APA cases. See Ali,
 2018 WL 2058152, at *4 (“[T]he absence of formal administrative findings makes [extra-record]
 investigation necessary in order to determine the reasons for the agency[] decision.”).

                                        Examination Topic 2

 Topic 2 is plainly relevant to Plaintiffs’ claims and proportional to the needs of the case. See
 ECF No. 59-1 (Schedule A); Fed. R. Civ. P. 26(b)(1). Defendants incorrectly claim that none of
 the subtopics set forth in Topic 2 “relate to the alleged policy at issue,” Motion at 3, and are
 therefore inappropriate 30(b)(6) topics. But Plaintiffs seek this information—at the Court’s
 suggestion—to determine where records most likely to support their claims reside. See May 1
 Hr’g Tr. 23:12. Information concerning recordkeeping practices with respect to each of the
 subparts is relevant and appropriate because those records are likely to hold evidence of a CBP
 policy or routine practice regarding the kind of document checks that gave rise to this lawsuit.
 For example, Plaintiffs may appropriately inquire as to CBP’s recordkeeping practices with
 respect to passengers traveling on domestic flights and at locations in U.S. airports outside a
 Customs security area (subparts (a) and (b)) because those records are the most likely to contain
 evidence regarding suspicionless searches of domestic air passengers—evidence relevant to
 Plaintiffs’ claims and standing arguments and to Defendants’ apparent defense that they do not
 have a policy or routine practice permitting such searches. This testimony will allow Plaintiffs to
 reduce the burden on Defendants with respect to any subsequent document request.

 Defendants also argue that “subtopics (a) and (b) do not describe with reasonable particularity
 what is meant by ‘interacts with passengers.’” Motion at 3. However, Plaintiffs in their
 September 27 letter clarified that this phrase “means to communicate with passengers traveling
 on domestic flights.” ECF No. 59-4 at 5. At the October 1 meet-and-confer, Plaintiffs stated they
 would consider Defendants’ proposals for clarification. Defendants declined to engage, yet still
 complain that this phrasing lacks “reasonable particularity.” Motion at 3.

 Similarly, Defendants assert that the term “assistance” in subtopic (d) “is not defined” and is
 overbroad, id., an objection they first raised during the October 1 meet-and-confer. Plaintiffs
 suggested that Defendants propose alternate phrasing, but Defendants refused to do so.

 Finally, Defendants’ half-hearted objection to Topic 2 “to the extent” that it implicates privileged
 information is not properly before the Court. Defendants have neither invoked a privilege nor
 satisfied the threshold requirements for supporting any such invocation. In any event, the
 location and method of recordkeeping—as distinct from the substance of those records—is not
 an investigative technique subject to any such privilege.



                                                  3
Case 1:17-cv-05967-NGG-VMS Document 60 Filed 10/17/18 Page 4 of 4 PageID #: 742



                                        Examination Topic 6

 Topic 6 seeks information related to policies and procedures applicable to "requests to CBP for
 assistance from law enforcement or other government agencies." Defendants' list of unsupported
 objections to Topic 6 does not constitute good cause for a protective order.

 Although Defendants argue that the information requested in this topic "would not assist the
 Comi in assessing the constitutionality of an alleged CBP policy," Motion at 3-4, this topic is
 plainly relevant given the circumstances of the conduct giving rise to this lawsuit. A competent
 witness should be able to testify to these practices, particularly given that, as Defendants
 concede, CBP frequently receives such requests. See Motion at 4.

 Defendants also fail to support their asse1iions regarding burden. Plaintiffs do not seek testimony
 regarding specific requests for assistance; they seek testimony on any policies or procedures that
 govern CBP's responses to them. Finally, Defendants object to the te1m "assistance." As above,
 although Defendants' counsel agreed to propose alternate language, they now refuse to do so.

                                        Examination Topic 7

 Topic 7 seeks information related to policies and procedures "regarding reports CBP provides to
 law enforcement, other government entities, or members of Congress (including after-action
 reports following incidents)." Defendants' objections again miss the mark.

Defendants first argue that "Plaintiffs do not challenge CBP's authority to provide" such
repOiis-a point that is at once obvious and inelevant. Plaintiffs seek testimony regarding
records and reports likely to contain information relevant to their claims and standing to seek
prospective relief. To that end, Topic 7 seeks testimony regarding how and when CBP submits
incident repOiis to the enumerated entities-testimony probative of where records relevant to
Plaintiffs' claims may exist. Furthermore, Plaintiffs agreed in their September 27 letter to limit
the inquiry to regulations, policies, standard operating procedures, and practices applicable to
CBP on or after January I, 2015, to reduce any burden on Defendants. See ECF No. 59-4 at 9.

As with Topic 2, Defendants' reference to privileges does not raise an issue ripe for adjudication.
The mere possibility that testimony could implicate privileged matters does not constitute good
cause for a protective order. Defendants may propose limitations on the scope of inquiry or
formally invoke a privilege under Rule 26(b)(5). They have done neither. Regardless, Plaintiffs'
request here-information about repOii-making practices and procedures-invades no privilege.

Plaintiffs respectfully request that the Comi deny Defendants' Motion for a Protective Order.




Cc: All Counsel (by ECF)


                                                 4
